Citation Nr: 0835095	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee 
disorder (diagnosed as osteoarthritis accompanied by synovial 
effusions).

2.  Entitlement to service connection for a left knee 
disorder (diagnosed as osteoarthritis accompanied by synovial 
effusions).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to May 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2003, the Board denied 
the veteran's claim for service connection for a knee 
disorder of the right and left knees (diagnosed as 
osteoarthritis accompanied by synovial effusions in both 
knees). 

The veteran appealed the December 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated March 18, 2005, the Court vacated and 
remanded the Board's decision for compliance with its order, 
specifically providing the veteran with a notice letter that 
satisfies the requirements of the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The case is now 
before the Board for further appellate consideration pursuant 
to the Court's order.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the Court's order, this case must be remanded to 
comply with the VCAA, 38 U.S.C.A. § 5100 et seq.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The RO 
(AMC) should send the veteran a VCAA notice letter notifying 
the veteran and his representative of any information or lay 
or medical evidence not previously provided that is necessary 
to substantiate the veteran's claim for service connection.  
The notice should indicate what information or evidence 
should be provided by the veteran and what information or 
evidence VA will attempt to obtain on the veteran's behalf.  
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the 
RO (AMC) also should send the veteran a VCAA notice letter 
complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  This letter should specifically advise him that a 
downstream disability rating and an effective date will be 
assigned if his claim is reopened and granted on the merits.  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the service connection claim 
for a bilateral knee disorder.  This 
letter must advise the veteran of what 
information or evidence he should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  The 
corrective VCAA notice should also comply 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
the veteran that a downstream disability 
rating and an effective date will be 
assigned if his claim for service 
connection is granted on the merits.

2.  After giving the veteran time to 
respond to the additional notice, 
readjudicate his knee disorder claims in 
light of any additional evidence received 
since the December 2002 statement of the 
case (SOC).  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental SOC 
(SSOC).  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




